DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Hanaoka et al., US PG Pub 2015/0362921 A1 (hereafter Hanaoka).  

Regarding claim 1 where it is disclosed by Hanaoka to have a robotic system as shown in at least figure 1 which is used to clean floors.  It is also disclosed by Hanaoka in at least figures 3, 5-7 and 11 to have their robotic cleaner being able to sense changes in the level of the floor surface that is in front of the robotic device using sensors.  It is shown in figure 11 to have the 

Regarding claim 2 where it is disclosed by Hanaoka to have their system being able to detect the edge/ledge of the level difference as described in Hanaoka in at least figure 6 and paragraph 84-85.  This is read upon by applicants claim to, “wherein the detecting of the difference in level of the surface from a positional relationship between the identified first and second segment comprises: detecting that a discontinuity occurs between the identified first and second segment in the captured image, wherein the difference in level is detected to comprise a ledge.”  

Regarding claim 3 where it is disclosed by Hanaoka in at least figures 5-6 to be able to detect ledges/edges and indicate the difference in height of the different floor levels as shown in at least figure 5.  In figure 5 the system is able to color the different level different colors.  Whereby the first segment is the floor area in front of the robot and then the second segment is the floor level in the hole and the third level is the floor the other side of the hole.  This is further explained in at least paragraphs 84-85 and it is shown in figure 3 to have the robot being able to detect a vertical rise as indicated by the block in front of the robot before the hole in figure 3(a).  This is read upon by applicants claim to, “wherein the detecting of the difference in level of the surface from a positional relationship between the identified first and second segment comprises: detecting a third segment linking the identified first and second segment (30c′, 30c″) in the captured image, wherein the difference in level is detected to comprise an elevation.”  

Regarding claim 4 where it is disclosed by Hanoka in at least figures 5-6 to be able to detect ledges/edges and indicate the difference in height of the different floor levels as shown in at least figure 5.  In figure 5 the system is able to color the different level different colors.  Whereby the first segment is the floor area in front of the robot and then the second segment is the floor level in the hole (vertically below the floor level) and the third level is the floor the other side of the hole.  This is further explained in at least paragraphs 84-85.  This is read upon by applicants claim to, “wherein the detecting of the difference in level of the surface from a positional relationship between the identified first and second segment comprises: detecting that the identified second segment is located vertically below the identified first segment in the captured image, wherein the difference in level is detected to comprise a ledge.”  

Regarding claim 5 where it is disclosed by Hanaoka in at least figures 5-6 to be able to detect ledges/edges and indicate the difference in height of the different floor levels as shown in at least figure 5.  In figure 5 the system is able to color the different level different colors.  Whereby the first segment is the floor area in front of the robot and then the second segment is the floor level in the hole and the third level is the floor the other side of the hole.  This is further explained in at least paragraphs 84-85 and it is shown in figure 3 to have the robot being able to detect a vertical rise as indicated by the block in front of the robot before the hole in figure 3(a).  This is read upon by applicants claim to, “wherein the detecting of the difference in level of the surface from a positional relationship between the identified first and second segment comprises: detecting that the identified second segment (30c″) is located vertically above the identified first segment in the captured image, wherein the difference in level is detected to comprise an elevation.”  

Regarding claim 6 where it is disclosed by Hanaoka to have their system in at least figures 3 and 5-6 and described in at least paragraphs 72-73 to determine the vertical height of the level difference between the floor and the hole/obstacle.  The system can determine the distance to the edge of the hole as shown in at least figure 6(a-c) where the image sensor is taking pictures and the system can see that the hole is getting closer and thus the edge of the hole is getting closer.  This is read upon by applicants claim to, “wherein the detecting of the difference in level of the surface from a positional relationship between the identified first and second segment comprises: determining, from coordinates of the captured image, a distance to a proximal end of the identified first segment and a vertical distance between the identified first 

Regarding claim 7 where it is disclosed by Hanaoka to have a robot cleaning system as described in at least paragraphs 46-48.  This is read upon by applicants claim to, “A robotic cleaning device configured to detect a difference in level of a surface in front of the robotic [paragraphs 54-55] cleaning device [figure 1 and paragraphs 46-48], comprising: a propulsion system configured to move the robotic cleaning device; a camera device configured to record images of a vicinity of the robotic cleaning device [paragraphs 54-55 where image sensors is interpreted as being a camera]; at least one light source configured to illuminate a surface in front of the robotic cleaning device [at least paragraph 51]; and a controller [ figure 13 and paragraphs 130-131 describes computing device 330] configured to: control the at least one light source to illuminate a surface in front of the robotic cleaning device [paragraphs 51 and 62]; control the camera device to capture an image of the illuminated surface [paragraphs 51 and 61-63]; detect a luminous section in the captured image caused by the at least one light source illuminating the surface [paragraphs 51 and 61-63]; identify at least a first segment and a second segment representing the detected luminous section [figures 5-6 shows that the system can determine different levels of the floor]; and to detect, from a positional relationship between the identified first and second segment, the difference in level of the surface [figures 5-6 and paragraph 79].”  

   Regarding claim 8 where it is disclosed by Hanaoka to have their system being able to detect the edge/ledge of the level difference as described in Hanaoka in at least figure 6 and paragraph 84-85.  This is read upon by applicants claim to, “the controller further being 

Regarding claim 9 where it is disclosed by Hanaoka in at least figures 5-6 to be able to detect ledges/edges and indicate the difference in height of the different floor levels as shown in at least figure 5.  In figure 5 the system is able to color the different level different colors.  Whereby the first segment is the floor area in front of the robot and then the second segment is the floor level in the hole and the third level is the floor the other side of the hole.  This is further explained in at least paragraphs 84-85 and it is shown in figure 3 to have the robot being able to detect a vertical rise as indicated by the block in front of the robot before the hole in figure 3(a).  This is read upon by applicants claim to, “the controller further being configured to, when detecting the difference in level of the surface from a positional relationship between the identified first and second segment: detect a third segment linking the identified first and second segment in the captured image, wherein the difference in level is detected to comprise an elevation.”  

Regarding claim 10 where it is disclosed by Hanoka in at least figures 5-6 to be able to detect ledges/edges and indicate the difference in height of the different floor levels as shown in at least figure 5.  In figure 5 the system is able to color the different level different colors.  Whereby the first segment is the floor area in front of the robot and then the second segment is the floor level in the hole (vertically below the floor level) and the third level is the floor the 

Regarding claim 11 where it is disclosed by Hanaoka in at least figures 5-6 to be able to detect ledges/edges and indicate the difference in height of the different floor levels as shown in at least figure 5.  In figure 5 the system is able to color the different level different colors.  Whereby the first segment is the floor area in front of the robot and then the second segment is the floor level in the hole and the third level is the floor the other side of the hole.  This is further explained in at least paragraphs 84-85 and it is shown in figure 3 to have the robot being able to detect a vertical rise as indicated by the block in front of the robot before the hole in figure 3(a).  This is read upon by applicants claim to, “the controller further being configured to, when detecting the difference in level of the surface from a positional relationship between the identified first and second segment: detect that the identified second segment is located vertically above the identified first segment in the captured image, wherein the difference in level is detected to comprise an elevation.”  

Regarding claim 12 where it is disclosed by Hanaoka to have their system in at least figures 3 and 5-6 and described in at least paragraphs 72-73 to determine the vertical height of the level difference between the floor and the hole/obstacle.  The system can determine the distance to the edge of the hole as shown in at least figure 6(a-c) where the image sensor is 

Regarding claim 13 where it is disclosed by Hanaoka to have their system in at least paragraphs 51 and 55 include a first and second laser that illuminate he area in front of the robot cleaner as also shown in figures 3 and 6.  This is read upon by applicants claim to, “at least one light source comprising: a first and second line laser configured to illuminate said vicinity of the robotic cleaning device.”  

Regarding claim 14 which is the corresponding computer program product claim for method claim 1 and is therefore rejected for the same reasons as stated for claim 1 above.  

Regarding claim 15 which is the corresponding computer program product claim for system claim 14 and is therefore rejected for the same reasons as stated for claim 14 above.   

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:  
Regarding claim 14 and 15 which are directed to a computer program product and do not exclude that the computer program product could be on carrier waves and thus this would not be directed to one of the four statutory classes.  Thus it is suggested that applicant amend the claims to include the phrase “non-transitory” in the claimed limitation.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664